Name: Commission Regulation (EEC) No 1998/83 of 19 July 1983 amending Regulation No 467/67/EEC fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing
 Type: Regulation
 Subject Matter: food technology;  accounting;  plant product;  agricultural policy;  agricultural activity;  trade policy
 Date Published: nan

 No L 196/ 16 Official Journal of the European Communities 20 . 7 . 83 COMMISSION REGULATION (EEC) No 1998/83 of 19 July 1983 amending Regulation No 467/67/EEC fixing the conversion rates , the processing costs and the value of the by-products for the various stages of rice processing HAS ADOPTED THIS REGULATION : Article 1 Regulation No 467/67/EEC is hereby amended as follows : 1 . In Article 2 ( 1 ) and (2), '40,57 ECU' is replaced by '43,73 ECU'. 2. In Article 3 (2) :  under (a), '40,18 ECU' is replaced by '41,00 ECU',  under (b), ' 50,61 ECU' is replaced by '52,00 ECU'. 3 . In Article 3 (3) :  under (a), ' 12,37 ECU' is replaced by ' 12,62 ECU'.  under (b), ' 13,68 ECU' is replaced by ' 14,05 ECU'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 566/83 (2), and in particular Article 19 thereof, Whereas Article 2 ( 1 ) and (2) of Commission Regula ­ tion No 467/67/EEC (3), as last amended by Regulation (EEC) No 1871 /82 (4), fixed the processing costs to be taken into consideration for certain processing stages ; whereas, as a result of changes in prices , processing costs for these stages have also changed and these changes should be taken into account ; Whereas Article 3 (2) and (3) of the above Regulation fixes the value of the by-products obtained from processing husked rice into milled rice and semi- milled rice into milled rice ; whereas these values should be brought up to date in view of the changes in prices on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on 1 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 163, 22 . 6 . 1983, p. 5 . (3) OJ No 204, 24 . 8 . 1967, p. 1 . (4) OJ No L 206, 14 . 7 . 1982, p. 15 .